                          Case 4:18-cv-07822-HSG Document 75 Filed 10/05/20 Page 1 of 3



                   1    EDWARD C. DUCKERS (SB #242113)
                        ed.duckers@stoel.com
                   2    STOEL RIVES LLP
                        Three Embarcadero Center, Suite 1120
                   3    San Francisco, CA 94111
                        Telephone: 415.617.8900
                   4    Facsimile: 415.617.8907
                   5    NICHOLAS D. KARKAZIS (SB #299075)
                        nicholas.karkazis@stoel.com
                   6    STOEL RIVES LLP
                        500 Capitol Mall, Suite 1600
                   7    Sacramento, CA 95814
                        Telephone: 916.447.0700
                   8    Facsimile: 916.447.4781
                   9    Attorneys for Defendant
                        Sandy Phillips
                10
                        Ira Leshin, State Bar No. 139768
                11      LAW OFFICES OF IRA LESHIN
                        4040 Civic Center Drive, Suite 200
                12      San Rafael, CA 94903
                        Tel: (415) 399-1000
                13      Email: ira@iraleshinlaw.com
                14      Attorneys for Plaintiff
                        Kirstin Ridgway
                15

                16

                17

                18                                              UNITED STATES DISTRICT COURT

                19                                        NORTHERN DISTRICT OF CALIFORNIA

                20      KIRSTIN RIDGWAY,                                           Case No. 4:18-cv-07822-HSG

                21                                 Plaintiff,                      STIPULATION FOR ORDER OF
                                                                                   DISMISSAL AND PROPOSED ORDER
                22               v.

                23      SANDY PHILLIPS, an individual;
                        SOLEY PERFORMANCE LIMITED, a private
                24      limited liability company incorporated in
                        England,
                25
                                                   Defendants.
                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                        STIPULATION FOR ORDER OF
   SACRAMENTO           DISMISSAL AND PROPOSED ORDER                         -1-                        4:18-CV-07822-HSG

                       108250380.1 0069202-00001
                          Case 4:18-cv-07822-HSG Document 75 Filed 10/05/20 Page 2 of 3



                   1            This Stipulation is entered into by and between Plaintiff Kirstin Ridgway (“Plaintiff”) and
                   2   Defendant Sandy Phillips (“Defendant”) by and through their respective counsel of record:
                   3            WHEREAS, Plaintiff resides in the United States of America, and Defendant resides in the
                   4   United Kingdom.
                   5            WHEREAS, on November 28, 2018, Plaintiff filed suit for breach of contract, etcetera, in
                   6   the Superior Court of California, County of Sonoma, case no. SCV263596, against Defendant (“the
                   7   Action”), purportedly in her individual capacity and doing business as Soley Performance Limited.
                   8            WHEREAS, on December 31, 2018, Defendant removed the Action to the United States
                   9   District Court for the Northern District of California, case no. 3:18-cv-07822.
                10              WHEREAS, on March 18, 2020, the United States District Court for the Northern District
                11     of California ruled on a motion for summary judgment filed by Defendant and dismissed Soley
                12     Performance Limited from the action and dismissed the claims for fraud and imposition of
                13     constructive trust and accounting.
                14              WHEREAS, the Parties dispute the terms and conditions of the contract.
                15              WHEREAS, the Parties have reached a Confidential Settlement Agreement of all claims
                16     and matters in the Action acknowledging no liability on the part of either party.
                17              THEREFORE:
                18              1.        The Parties agreed to execute this Stipulation for Order of Dismissal, wherein the
                19     above-entitled Court is requested to retain jurisdiction over the parties following dismissal of the
                20     action as provided herein for the purpose of interpretation and enforcement of the terms and
                21     conditions of the Confidential Settlement Agreement.
                22              2.        The Parties agree that the Action shall be dismissed, with prejudice as to all Parties,
                23     including Soley Performance Limited.
                24              3.        Pursuant to the Confidential Settlement Agreement and this dismissal, each Party
                25     agrees to bear their own attorneys’ fees and costs.
                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                        STIPULATION FOR ORDER OF
   SACRAMENTO           DISMISSAL AND PROPOSED ORDER                        -2-                              4:18-CV-07822-HSG

                       108250380.1 0069202-00001
                          Case 4:18-cv-07822-HSG Document 75 Filed 10/05/20 Page 3 of 3



                   1
                         Dated: October 2, 2020                                  STOEL RIVES LLP
                   2
                                                                                 By: /s/Edward C. Duckers
                   3                                                                Edward C. Duckers
                                                                                    Nicholas D. Karkazis
                   4                                                                Attorneys for Defendant Sandy Phillips
                   5
                         Dated: October 2, 2020                                  LAW OFFICES OF IRA LESHIN
                   6

                   7                                                             By: /s/Ira Leshin (as authorized on October 2,
                                                                                 2020)
                   8                                                                 Ira Leshin
                                                                                     Attorneys for Plaintiff Kirstin Ridgway
                   9

                10     ATTESTATION OF SIGNATURE:
                11              I attest under penalty of perjury under the laws of the United States of America that I have
                12     received the concurrence in the filing of this document from the listed signatories as required by
                13     Local Rule 5.1(i)(3).
                14      Dated: October 2, 2020                                   By: /s/ Edward C. Duckers
                                                                                    Edward C. Duckers
                15

                16

                17                                               PROPOSED ORDER
                18              Having reviewed the Parties’ Stipulation for Order of Dismissal and Proposed Order
                19     (“Stipulation”), and GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED
                20     AND DECREED, as follows:
                21              1.        The Court hereby retains jurisdiction to enforce the Confidential Settlement
                22     Agreement referenced in the Stipulation, and the parties are ordered to perform the terms,
                23     covenants, and conditions therein contained.
                24              2.        The Action is hereby ordered dismissed, with prejudice, as to all parties.
                25              3.        Each party to bear its own costs and attorneys’ fees.
                26

                27     Dated: _______________
                               October 5, 2020                          __________________________________
                28                                                      UNITED STATES DISTRICT JUDGE
S TOEL R IVES LLP
ATTORNEYS AT LAW
                        STIPULATION FOR ORDER OF
   SACRAMENTO           DISMISSAL AND PROPOSED ORDER                       -3-                               4:18-CV-07822-HSG

                       108250380.1 0069202-00001
